DETAILED ACTION
1.	This communication is in response to the Application filed on 3/5/2020. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 8-15, 17, 19-20 are allowed.
Claims 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (US 20180268292; hereinafter CHOI) in view of Li, et al. (US 20160078339; hereinafter LI).     
 	As per claim 1, CHOI (Title: Learning efficient object detection models with knowledge distillation) discloses “A method, comprising: operating a first teacher [ sub-network ] of a teacher neural network of an integrated system in an inference mode to generate a first intermediate feature map based on an input data received by the integrated system (CHOI, [0028], The teacher model 110 is a model that recognizes target data <read on ‘input data’> with a relatively high accuracy based on a sufficiently large number of features <read on ‘feature map’> extracted from target data to be recognized. The teacher model 110 may be a neural network of a greater size than the student model 120; [0041], Knowledge distillation classification is introduced for training a classification network by using predictions <read on ‘inference’> of the teacher networks to guide the training of the student model); 
operating a first student [ sub-network ] of the integrated system in the inference mode to generate student inference data based on the first intermediate feature map, wherein: the first student [ sub-network ] has been trained when operating in a training mode, using subsequent inference data provided as a supervision signal, the subsequent inference data being generated by a subsequent [ sub-network ] of the integrated system (CHOI, [0005], learning a student model from a teacher model; [0041], training a classification network by using predictions <read on ‘inference data’ and the ‘intermediate feature map’> of the teacher networks to guide the training of the student model <read on ‘training mode’>. The applicant is requested to clarify ‘a subsequent sub-network’ which is ambiguous).”  
CHOI does not expressly disclose “sub-network ..” However, the feature is taught by LI (Title: Learning Student DNN Via Output Distribution).
In the same field of endeavor, LI teaches: [0045-0046] “FIG. 4 .. Teacher DNN 402 comprises an ensemble teacher DNN model. The ensemble DNN model includes a plurality of sub-DNNs shown as sub-DNN-1 421 to sub-DNN-K 423 … the ensemble sub-DNNs, such as DNN-1 421 and DNN-K 423, may be DNNs with different nonlinear units (e.g., Sigmoid, Rectifer, Maxout, or other units), different structures (e.g., standard feedforward DNN, convolutional neural network (CNN), recurrent neural network (RNN), long short-term memory RNN, or other structures), different training strategies (e.g., standard training, dropout with different factors, or other strategies), different topologies (varying in number of layers and nodes, for example), and/or trained with different data.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LI in the system (as taught by CHOI) for sub-network implementation of a teacher or student neural network.
As per claim 2 (dependent on claim 1), CHOI in view of LI further discloses “15using a first processor to operate a prior teacher sub-network of the teacher neural network in the inference mode to: generate a prior intermediate feature map based on the inference-mode data input; and  provide compressed data based on the prior intermediate feature map; and receiving the compressed data at a second processor, the second processor being used to operate the first teacher sub-network and the first student sub-network in the inference mode (CHOI, Fig. 1, steps 114, 150, 124. Also see Claim 1 rejections where ‘feature map’ reads on ‘compressed data’).” 
As per claim 4 (dependent on claim 1), CHOI in view of LI further discloses “wherein the first teacher sub-network comprises one or more layers of the teacher neural network (CHOI, Fig. 3 <showing sub-networks>; [0061], Faster R-CNN can be employed as the model for real-time object detection. The detection includes shared convolutional layers, a Region Proposal Network (RPN) and a Region Classification Network (RCN); [0036], Faster R-CNN can include three modules, that is, a feature extractor 310, a proposal or candidate generator 320, and a box classifier 330. The feature extractor 310 allows for shared feature extraction through convolutional layers. The proposal generator 320 can be, e.g., a region proposal network (RPN) 210 that generates object proposals. The proposal generator 320 can include an object classification module 322 and a module 324 that is to keep or reject the proposal. The box classifier 330 can be, e.g., a classification and regression network (RCN) 220 that returns a detection score of the region. The box classifier 330 can include a multiway classification module 332 and a box regression module 334; LI, [0045-0046], FIG. 4 .. The ensemble DNN model includes a plurality of sub-DNNs shown as sub-DNN-1 421 to sub-DNN-K 423).”
Claims 16, 18 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1. CHOI also teaches: [0005] “memory .. processor ..”
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/10/2022

Primary Examiner, Art Unit 2659